TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00452-CR


Charles Ray Harris, Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY,
NO. 48,418, THE HONORABLE BENTON ESKEW, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		A jury convicted Charles Ray Harris of the traffic offense of speeding and assessed
a $200 fine.  See Tex. Transp. Code Ann. 545.352 (West Supp. 2012).  The trial court assessed
punishment in accordance with the jury's verdict at a fine of $200, plus court costs.  Harris filed a
pro se notice of appeal of his conviction.
		Harris's brief was originally due on October 19, 2011, but was not filed.  On
November 30, 2011, this Court's clerk sent a notice to Harris informing him that his brief was
overdue and requesting a response by December 30, 2011.  On December 27, 2011, Harris filed a
motion for extension of time to file his brief.  This Court granted an extension of time to file the brief
until February 6, 2012.  No brief was filed.  On February 16, 2012, this Court's clerk sent a
second notice to Harris informing him that his brief was overdue and requesting a response by
February 27, 2012.  On March 1, 2012, we received a letter from Harris expressing that he viewed
the filing of an appellate brief as "impractical and unnecessary" and requested that this Court rule
on his appeal based on the existing record "without recourse to any further hearing in the trial court."
		Rule 38.8 of the Texas Rules of Appellate Procedure provides that under appropriate
circumstances, "the appellate court may consider the appeal without briefs, as justice may require."
Tex. R. App. P. 38.8(b)(4); see Lott v. State, 874 S.W.2d 687, 688 (Tex. Crim. App. 1994)
(affirming conviction on record alone where appellant failed to file a pro se brief after being properly
admonished).  Harris has chosen not to file a brief on his behalf in this appeal.  We therefore
submitted the case without the benefit of briefs and, in the interest of justice, reviewed the entire
record brought forth in this appeal.  We find no reversible error.  Accordingly, the judgment of
conviction is affirmed.

						__________________________________________
						Melissa Goodwin, Justice
Before Justices Puryear, Henson and Goodwin
Affirmed
Filed:   September 12, 2012
Do Not Publish